In an action for absolute divorce, defendant’s motion to set aside judgment in favor of plaintiff and to set aside and vacate the summons and complaint and all proceedings theretofore had on the ground that defendant was never served with process was granted by order dated September 20, 1940. Plaintiff moved for reargument, which was granted, and on reargument the order of September 20, 1940, was vacated and plaintiff’s further motion to confirm the report of an official referee to the effeet that service of process had been made on defendant was granted. Defendant appeals from the order dated October 29, 1940, entered on such reargument. Order on reargument affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.